 Case 2:85-cv-04544-DMG-AGR Document 762 Filed 04/09/20 Page 1 of 9 Page ID #:36342



 1    JOSEPH H. HUNT                                   KATELYN MASETTA-ALVAREZ
      Assistant Attorney General                       DAVID BYERLEY
 2
      Civil Division                                   Trial Attorneys
 3    AUGUST E. FLENTJE                                Office of Immigration Litigation
 4
      Special Counsel                                  P.O. Box 868, Ben Franklin Station
      WILLIAM C. PEACHEY                               Washington, D.C. 20044
 5    Director, District Court Section
 6    Office of Immigration Litigation
      WILLIAM C. SILVIS
 7    Assistant Director, District Court Section
 8    Office of Immigration Litigation
      SARAH B. FABIAN
 9    NICOLE N. MURLEY
10    Senior Litigation Counsel
            Tel: (202) 616-0473
11
            Fax: (202) 305-7000
12          Email: Nicole.murley@usdoj.gov
13
            Attorneys for Defendants
14
                       UNITED STATES DISTRICT COURT
15                FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
17    JENNY LISETTE FLORES; et al.,                Case No. CV 85-4544-DMG
18
              Plaintiffs,
19
                                                   DEFENDANTS’ OBJECTIONS
20                 v.                              AND RESPONSE TO
21
                                                   PLAINTIFFS’ REPLY BRIEF
       LORETTA LYNCH, Attorney
22     General of the United States; et al.,
23
              Defendants.
24
25           I.   INTRODUCTION

26          The Court should disregard arguments raised by Plaintiffs for the first time
27    in their reply brief, ECF No. 754 (“Reply”). Specifically, in their Reply, Plaintiffs
28
                                                   1
 Case 2:85-cv-04544-DMG-AGR Document 762 Filed 04/09/20 Page 2 of 9 Page ID #:36343



 1
      for the first time identify three specific policies of U.S. Department of Health and
 2
      Human Services (“HHS”), Office of Refugee Resettlement (“ORR”)—
 3
      fingerprinting, home studies, and limitations on final order release—that they
 4
      contend are unnecessary and delay the release of class members. Plaintiffs did not
 5
      identify any of these concerns in meeting and conferring with the Defendants prior
 6
      to their filing, they did not address these specific concerns in their Motion, they
 7
      did not address these concerns at the first hearing before this Court, and they did
 8
      not seek to address these concerns with Defendants at any time since the last Court
 9
      hearing. Instead, Plaintiffs raise these concerns for the first time in their Reply,
10
      two days prior to the preliminary injunction hearing, and ask this Court to issue
11
      broad relief that has the potential to endanger children released from ORR
12
      custody. The Court should decline to consider these new arguments.
13
            The Court also should decline to consider the supplementary evidence
14
      submitted by Plaintiffs in conjunction with their Reply. Plaintiffs’ new evidence
15
      could have, and should have, been submitted in conjunction with their motion.
16
      Because Plaintiffs failed to timely file this evidence, their late-filed evidence
17
      should be stricken and the Court should decline to consider it. Or, if the Court
18
      does consider Plaintiffs’ arguments and evidence submitted in conjunction with
19
20
      the Reply, then the Court should first allow Defendants sufficient time to respond

21
      to these new issue and the late-filed evidentiary submissions.

22          Finally, even if the Court does consider Plaintiffs’ new arguments regarding

23    ORR’s policies, the Court should not issue the requested injunctive relief with

24    regard to these policies because Plaintiffs’ contentions are wrong, and Plaintiffs
25    are asking the Court to enjoin policies that are designed to ensure the safety of
26    class members. As ORR previously explained, ORR’s policies already allow for
27    individualized balancing of potential harms in release decisions. Broadly
28
                                                  2
 Case 2:85-cv-04544-DMG-AGR Document 762 Filed 04/09/20 Page 3 of 9 Page ID #:36344



 1
      enjoining any one policy of ORR that is designed to ensure the safety of released
 2
      children would create a potential risk to children over and above any risks from
 3
      COVID-19. Plaintiffs should not be permitted to use the COVID-19 pandemic to
 4
      ask this Court eliminate ORR policies that they dislike, but that ORR’s child
 5
      welfare experts have carefully considered and implemented to protect child
 6
      welfare and to comply with Congress’s mandate that ORR ensure the safe release
 7
      of unaccompanied children to potential sponsors.
 8
            II.   ARGUMENT
 9
10          “It is improper for a moving party to introduce new facts or different legal
11    arguments in the reply brief than those presented in the moving papers.” United
12    States ex rel. Giles v. Sardie, 191 F. Supp. 2d 1117, 1127 (C.D. Cal. 2000) (citing
13    Lujan v. National Wildlife Federation, 497 U.S. 871, 894–95 (1990); see also
14    State of Nev. v. Watkins, 914 F.2d 1545, 1560 (9th Cir. 1990) (“[Parties] cannot
15    raise a new issue for the first time in their reply briefs.”) (citations omitted);
16    Cedano–Viera v. Ashcroft, 324 F.3d 1062, 1066 n. 5 (9th Cir. 2003) (“[W]e
17
      decline to consider new issues raised for the first time in a reply brief.”) (citation
18
      omitted); Bazuaye v. INS, 79 F.3d 118, 120 (9th Cir. 1996) (“Issues raised for the
19
      first time in the reply brief are waived.”) (citation omitted); Ass'n of Irritated
20
      Residents v. C & R Vanderham Dairy, 435 F. Supp. 2d 1078, 1089 (E.D. Cal.
21
      2006) (“It is inappropriate to consider arguments raised for the first time in a reply
22
      brief.”) (citation omitted). Likewise, the Court should refuse to consider new
23
      evidence submitted for the first time with Plaintiffs’ Reply because this evidence
24
      should have—and could have—been presented with the opening brief. See Iconix,
25
      Inc. v. Tokuda, 457 F. Supp. 2d 969, 976 (N.D. Cal. 2006) (sustaining an objection
26
      to new evidence in a reply); Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996)
27
      (“[W]here new evidence is presented in a reply to a motion for summary
28
                                            3
 Case 2:85-cv-04544-DMG-AGR Document 762 Filed 04/09/20 Page 4 of 9 Page ID #:36345



 1    judgment, the district court should not consider the new evidence without giving
 2
      the non-movant an opportunity to respond.”). This is true even in the context of a
 3
      motion for a preliminary injunction. See El Pollo Loco, Inc. v. Hashim, 316 F.3d
 4
      1032, 1040–41 (9th Cir. 2003) (applying this rule in the context of a preliminary
 5
      injunction).1
 6
             Despite these prohibitions, Plaintiffs have submitted a significant number
 7
      of new declarations and other evidence in conjunction with their Reply. The Court
 8
      should decline to consider all of this new evidence. Moreover, Plaintiffs have, for
 9
      the first time, identified in their Reply three specific ORR policies that they
10
      contend are unnecessary or improper and delay the release of class members.
11
      Specifically, Plaintiffs challenge ORR’s fingerprinting and home study
12
      requirements, ECF No. 754 at 13-18 and 22-24, and allege that ORR unreasonably
13
      prohibits the release of unaccompanied children with final orders of removal, id.
14
      at 18-21. Plaintiffs did not identify any of these concerns in meeting and
15
      conferring with the Defendants prior to their filing and they have not reached out
16
      to Defendants to discuss these concerns at any time since the last Court hearing
17
      on March 27, 2020. Plaintiffs also did not bring any of these concerns to the
18
      Court’s attention at the March 27, 2020 hearing. Moreover, and most importantly,
19
      ORR’s fingerprinting requirement is not mentioned even one time in Plaintiffs’
20
      original motion requesting a temporary restraining order and preliminary
21
22
      injunction, nor does the motion discuss any alleged policy related to the release of

23
24
      1
         If the Court does consider Plaintiffs’ new arguments and evidence, then it should allow
25
      Defendants sufficient time to submit further responsive briefing to Plaintiffs’ late-filed
26    arguments and declarations. See Docusign, Inc. v. Sertifi, Inc., 468 F.Supp.2d 1305, 1307 (W.D.
      Wash. 2006) (granting a motion to strike information and expert opinions introduced for the
27    first time on reply and allowing the opposing party to submit its own supplemental evidence
      responding to the reply evidence).
28
                                                       4
 Case 2:85-cv-04544-DMG-AGR Document 762 Filed 04/09/20 Page 5 of 9 Page ID #:36346



 1    minors with final orders of removal. ORR’s home study requirement is mentioned
 2
      only once, in a footnote, which appears to acknowledge the necessity of the
 3
      requirement rather than suggest it should be enjoined. See TRO Motion, ECF No.
 4
      733-1, at 19 n.46. By not raising these arguments in their motion, Plaintiffs have
 5
      waived them, and the Court should not consider the more than ten pages of
 6
      argument that Plaintiffs now devote to these issues in their Reply.
 7
            Even if the Court does consider these arguments, it should nonetheless
 8
      decline to order Plaintiffs’ requested injunctive relief against ORR. The
 9
      declaration of Jallyn Sualog submitted with Defendants’ supplemental brief
10
      makes clear that ORR’s practices and policies with regard to analyzing the
11
      suitability of sponsors for release are designed to allow for individualized
12
      flexibility, while at the same time employing generalized policies that have been
13
      carefully considered and designed to protect unaccompanied minors who are
14
      being released to sponsors from ORR custody. ECF No. 746-1 at ¶¶ 13-19.
15
      Because ORR’s release policies allow for individualized flexibility, there is no
16
      basis for the Court to issue injunctive relief specifically enjoining any particular
17
      policy.
18
            Moreover, the attached second declaration of Jallyn Sualog and declaration
19
      of June Dorn address some of the specific contentions made for the first time in
20
      Plaintiffs’ Reply with regard to ORR’s fingerprinting and home study
21
22
      requirements, and show why Plaintiffs’ arguments are in error. Ms. Sualog’s

23
      declaration explains that a general injunction against either of these policies—both

24    of which are designed and implemented to ensure the safety of children released

25    from ORR—would create a potential risk of harm to released children over and

26    above any risks from COVID-19. See Second Sualog Decl. ¶¶ 13 (“[F]or more

27    distant relatives, ORR reasonably takes additional precautions, and it is ORR’s
28
                                                  5
 Case 2:85-cv-04544-DMG-AGR Document 762 Filed 04/09/20 Page 6 of 9 Page ID #:36347



 1    position that for these cases it is important to ensure that the sponsor does not have
 2
      a criminal record that will jeopardize the safety of the child”); ¶ 16 (“[E]liminating
 3
      home studies on any generalized basis as a response to COVID-19 . . . would
 4
      undermine child welfare.”). Ms. Dorn’s declaration further provides that “ORR’s
 5
      processes for the vetting of sponsors, while appropriately tailored to meet ORR’s
 6
      goals of the safe and timely release of UAC, are generally consistent with various
 7
      state statutes on home study requirements for foster parents or adoptive parents,
 8
      the placement of children with relatives, and background checks for prospective
 9
      foster, adoptive, and kinship caregivers.” Dorn Decl. ¶ 15. The Court should
10
      decline Plaintiffs’ invitation to use the COVID-19 pandemic as an excuse to
11
      broadly enjoin these important policies.
12
            Likewise, Ms. Sualog’s declaration explains that Plaintiffs are incorrect in
13
      their assertions regarding ORR’s policy with regard to the release of minors with
14
      final orders of removal. In fact, if removal appears unlikely (such as in cases where
15
      a removal order is being reopened or appealed), care providers are directed to
16
      evaluate children for release following general ORR policies and procedures.
17
      Second Sualog Decl. ¶ 20. Thus, again, ORR’s practices show that it applies
18
      individualized considerations in making its release decisions, and no broad
19
      injunction against any specific policy is necessary or appropriate.
20
            Plaintiffs’ Reply seeks to use the COVID-19 pandemic to ask this Court
21
22
      eliminate ORR policies that they dislike. They should not be permitted to do so.

23
      In fact, Plaintiffs’ proposed approach should be rejected because it would create

24    new and additional risks of harm to children over and above this pandemic. ORR’s

25    child welfare experts have carefully considered and implemented these policies to

26    protect child welfare, and to comply with Congress’s mandate that ORR ensure

27    the safe release of unaccompanied children to potential sponsors. At the same
28
                                                   6
 Case 2:85-cv-04544-DMG-AGR Document 762 Filed 04/09/20 Page 7 of 9 Page ID #:36348



 1    time, ORR continues to work closely with the CDC and other departments within
 2
      HHS to respond to the COVID-19 pandemic, and the April 6, 2020 policies reflect
 3
      the ongoing nature of this collaboration which is designed to implement the most
 4
      recent available information while also remaining flexible to allow for broad
 5
      application as needed. Plaintiffs’ continued second guessing of ORR’s approach,
 6
      and the need for ORR to continuously respond to Plaintiffs’ speculation and
 7
      misstatements, has taken time and resources away from ORR’s efforts to
 8
      implement these policies and to explore the safest release options for children in
 9
      its care. See ECF No. 746-1, ¶¶ 23-30, 36-40. Yet Plaintiffs continue to ask this
10
      Court to allow them to micromanage ORR’s operations, despite having made no
11
      showing that ORR is violating the Agreement in any way, a failure made all the
12
      more clear by the fact that Plaintiffs shift course so substantially in their Reply.
13
      Reply at 26-29. This Court should not allow this to continue, and should reject
14
      Plaintiffs’ efforts to obtain injunctive relief that would amend and expand the
15
      Flores Settlement Agreement.
16
            III.   CONCLUSION
17
             The Court should decline to consider the arguments raised for the first time
18
      in Plaintiffs’ Reply, or if it considers those arguments, it should reject them and
19
20
      decline to order the requested injunctive relief against ORR’s release policies.

21
22    ///

23
24    ///
25
26    ///
27
28
                                                  7
 Case 2:85-cv-04544-DMG-AGR Document 762 Filed 04/09/20 Page 8 of 9 Page ID #:36349



 1    DATED: April 9, 2020              JOSEPH H. HUNT
                                        Acting Assistant Attorney General
 2
                                        Civil Division
 3
 4
                                        WILLIAM C. PEACHEY
                                        Director, District Court Section
 5                                      Office of Immigration Litigation
 6
                                        WILLIAM C. SILVIS
 7                                      Assistant Director, District Court Section
 8                                      Office of Immigration Litigation
 9                                      /s/ Sarah B. Fabian
10                                      SARAH B. FABIAN
                                        NICOLE N. MURLEY
11
                                        Senior Litigation Counsel
12                                      Office of Immigration Litigation
                                        District Court Section
13
                                        P.O. Box 868, Ben Franklin Station
14                                      Washington, D.C. 20044
                                        Tel: (202) 532-4824
15
                                        Fax: (202) 305-7000
16                                      Email: sarah.b.fabian@usdoj.gov
17
                                        Attorneys for Defendants
18
19
20
21
22
23
24
25
26
27
28
                                             8
 Case 2:85-cv-04544-DMG-AGR Document 762 Filed 04/09/20 Page 9 of 9 Page ID #:36350



 1                                CERTIFICATE OF SERVICE
 2
            I hereby certify that on April 9, 2020, I served the foregoing pleading on
 3
 4    all counsel of record by means of the District Clerk’s CM/ECF electronic filing
 5
      system.
 6
 7
                                                     /s/ Sarah B. Fabian
 8                                                   SARAH B. FABIAN
 9                                                   U.S. Department of Justice
                                                     District Court Section
10                                                   Office of Immigration Litigation
11
                                                     Attorney for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 9
